Citation Nr: 1518669	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  08-00 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from November 1969 to November 1993.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.  

In November 2010, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

This matter was previously before the Board in December 2010 and July 2012 and was remanded for further development.  In its July 2012 remand, the Board remanded the issues of entitlement to service connection for headaches and a cervical and thoracic spine disability.  In a March 2013 rating decision, the Appeals Management Center (AMC) granted service connection for headaches and degenerative disc disease of the cervical spine; thus, those issues are no longer for appellate consideration.  The grant of service connection for degenerative disc disease of the cervical spine is considered a complete grant of a claimed spine disability.

Numerous issues have been raised by the record in a January 2015 VA Form 21-526b, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The record includes conflicting medical opinions addressing whether the Veteran's currently diagnosed sleep apnea is related to service.  Unfortunately, none of the opinions is adequate to decide the claim.  

The Veteran was diagnosed with sleep apnea in 2004, more than a decade after separation from service.  His STRs are negative for sleep apnea.  A September 1990 STR reflects that the Veteran reported difficulty falling asleep and staying asleep.  The Veteran reported that he had had the problem for two to three years.  It was also noted that the onset was with his shift work which began in 1982 or 1983 and a reverse wake and sleep cycle.  It was noted that the Veteran was positive for stressors of a pending divorce, living with his sister, and an increase in a noisy environment.  The assessment was a sleep disorder secondary to functional stressors such as his marriage, job, and decreased physical activity.  The report states that there was "no evidence for sleep apnea."  There are no subsequent complaints of sleep problems in the STRs, and the Veteran denied frequent trouble sleeping upon separation in 1993.  

In an April 2013 positive opinion, a private physician, Dr. Oyler (General Practice and Manipulative Medicine) stated that the Veteran was seen in service in September 1990 for complaints of difficulty falling and staying asleep.  She opined that "[n]o consideration was given by the [in-service] provider for the possibility of sleep apnea.  The omission of entertaining the possibility of a diagnosis of sleep apnea is not unusual given the time [the Veteran] was seen.  Many practitioners in 1990 were not aware of the syndrome nor the need to test for it."  Dr. Oyler's opinion directly ignores the actual 1990 STR which notes that sleep apnea was considered and that there was no evidence of it; indications that the 1990 clinician was likely aware of the syndrome and the symptoms for such.  In addition, Dr. Oyler did not discuss the Veteran's shift work in service as it was noted to relate to his sleep difficulty, or how his difficulty initially falling asleep could be due to sleep apnea.  She also did not address the Veteran's contentions that, at times, he worked 24 hour shifts (June 2006 statement), and how that may relate to his daytime sleepiness.  

As noted above, the Veteran was diagnosed with sleep apnea in 2004.  The claims file includes portions of two sleep studies (Sunwest Sleep Center, P.A.); however, several pages from the studies are not associated with the claims file.  The September 28, 2004 study does not include pages 1, 2, 3, 4, 5, and 8.  The October 12, 2004 study does not include 1, 2, 3, 4, 5, and 7.  The Board is unsure if the missing pages include information as to the Veteran's reported history, to include a questionnaire of symptoms.  The complete studies should be obtained on remand.  

The claims file includes a post service August 21, 1998 record (VA Form 10-1158(R)) which reflects a notation by a VA physician, E. Quirarte, which appears to read "sleep study," with no other notation.  VA records, if any, of a sleep study between August 21, 1998 to September 2004 should be obtained on remand.  In addition, records from Dr. E. Quirarte with regard to the Veteran and the reason for the possible sleep study may also be useful.  Thus, VA should attempt to obtain all VA records for the Veteran from August 21, 1998 to September 2004.  

A negative March 2013 VA opinion obtained after the most recent Board remand included the examiner's observation that findings related to an August 1998 sleep study were unavailable.  The examiner then concluded that "[g]iven the available information," it is less likely that the Veteran's sleep apnea had its onset in service.  The examiner herself noted that the opinion was based on an incomplete record.  As the Board is remanding to obtain records, including any 1998 sleep study, another opinion is needed. 

The Board also notes that the Veteran has indicated that his headaches in service may be related to sleep apnea or sleep problems.  Service connection for headaches was just granted in a March 2013 rating decision.  The opinion obtained on remand should include consideration of whether the Veteran's now service-connected headaches relate to sleep apnea, as well as the Veteran's contention that his snoring is caused by a sinus condition (See January 2015 statement).   

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information for VA to obtain complete copies of September 28, 2004 (8 pages) and October 12, 2004 (7 pages) Sunwest Sleep Center sleep studies.  After obtaining a completed VA Forms 21-4142, attempt to obtain the records and associate them with the claims file.

2.  Obtain and associate with the claims file VA records from August 21, 1998 to September 2004, to include a sleep study, if any, ordered by Dr. E. Quirarte.

3.  Thereafter, obtain a supplemental clinical opinion from an appropriate VA examiner to determine the current nature and likely etiology of the sleep apnea.  The claims folder and copies of all pertinent records must be made available to the examiner for review.  

Based on the examination and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's sleep apnea began in service or is related to service. 

In providing the opinion, the examiner should specifically consider the following:  a.) the symptoms of the Veteran's headaches as noted in the July 2011 VA examination and in the STRs as they may relate to sleep apnea (e.g. the duration of the Veteran's headaches (hours) and treatment with medication); b.) whether headaches due to sleep apnea generally resolve shortly after waking and renewed normal breathing (normal oxygen and carbon dioxide levels) or whether they remain for several hours; c.) if snoring is always a symptom of sleep apnea or may be related to sinusitis or other conditions; and d.) the STRs, to include the September 1990 STR and the Veteran's 1993 report of medical history for retirement purposes. 

A complete rationale must be provided for all opinions rendered.  If the clinician cannot provide the requested opinion without resorting to speculation, the examiner should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  Thereafter, after taking any other further development deemed necessary, readjudicate the issue on appeal.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant and his representative an appropriate opportunity to respond.  The case should be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







